Citation Nr: 9911885	
Decision Date: 04/30/99    Archive Date: 05/06/99

DOCKET NO.  96-45 864	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an increased evaluation for lumbosacral 
strain, currently evaluated as 20 percent disabling.

2.  Entitlement to a total rating for compensation based upon 
individual unemployability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. P. Simpson, Associate Counsel


INTRODUCTION

The appellant served on active duty from April 1962 to April 
1964 and from July 1964 to July 1967.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an April 1996 rating decision of the 
Jackson, Mississippi, Department of Veterans Affairs (VA) 
Regional Office (RO).  In that decision, the RO granted a 
20 percent disability evaluation for lumbosacral strain and 
denied a total rating for compensation based upon individual 
unemployability.

In a February 1997 rating decision, the RO denied service 
connection for ruptured disc with nerve root involvement.  
This claim has not been the subject of a notice of 
disagreement, a statement of the case, or a substantive 
appeal and absent such, the Board does not have jurisdiction 
over this issue.  Rowell v. Principi, 4 Vet. App. 9 (1993); 
Roy v. Brown, 5 Vet. App. 554 (1993).  An application that is 
not in accord with the statute shall not be entertained.  
38 U.S.C.A. § 7108 (West 1991).  Additionally, this Board 
Member cannot have jurisdiction of this issue.  38 C.F.R. 
§ 19.13 (1998).

Furthermore, 38 U.S.C.A. § 7105 (West 1991) establishes a 
series of very specific, sequential, procedural steps that 
must be carried out by a claimant and the RO or other 
"agency of original jurisdiction" (AOJ) (see Machado v. 
Derwinski, 928 F.2d 389, 391 (Fed. Cir. 1991)) before a 
claimant may secure "appellate review" by the Board.  
Subsection (a) of section 7105 establishes the basic 
framework for the appellate process, as follows: 
"[a]ppellate review will be initiated by a notice of 
disagreement and completed by a substantive appeal after a 
statement of the case is furnished as prescribed in this 
section . . . ."  38 U.S.C.A. § 7105(a); see also Bernard v. 
Brown, 4 Vet. App. 384 (1994).  The steps required for the 
Board to have jurisdiction over this claim has not been 
satisfied.  More recently, when another part of VA argued 
that an issue over which the Board did not have jurisdiction 
should be remanded, the Court again established that 
jurisdiction must be considered.  Specifically, the Court 
would not remand a matter over which it had no jurisdiction.  
Hazan v. Gober, 10 Vet. App. 511 (1997).  The Court has also 
held that referral of a claim from the Board to the RO is 
appropriate when the Board does not have jurisdiction over 
such claim.  Black v. Brown, 10 Vet. App. 279, 284 (1997).


FINDING OF FACT

Lumbosacral strain is currently manifested by severe 
functional impairment.


CONCLUSION OF LAW

Lumbosacral strain is 40 percent disabling.  38 U.S.C.A. 
§§ 1155, 5107(b) (West 1991); 38 C.F.R. §§ 4.7, 4.40, 4.45, 
4.59; Part 4, Diagnostic Code 5292 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Initially, the Board finds that the appellant has submitted 
evidence which is sufficient to justify a belief that his 
claim for an increased evaluation for lumbosacral strain is 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  That is, 
his assertion that his service-connected disability has 
worsened raises a plausible claim.  See Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992).  The appellant has 
been recently examined and his medical records have been 
obtained.  See Schafrath v. Derwinski, 1 Vet. App. 589, 595 
(1991).  All relevant facts on this issue have been properly 
developed and the duty to assist has been met.  38 U.S.C.A. 
§ 5107(a).

Service connection for lumbosacral strain was granted by 
means of a July 1964 rating decision and assigned a 
10 percent disability evaluation.  In a January 1970 rating 
decision, the RO decreased the disability evaluation from 
10 percent to noncompensable.  In a May 1988 rating decision, 
the RO granted a 10 percent disability evaluation.  In the 
April 1996 rating decision on appeal, the RO granted a 
20 percent disability evaluation for lumbosacral strain.

The appellant contends that he has been in pain and 
discomfort since his injury in service.  He states that he 
cannot stand, sit, or walk for long periods of time because 
of back pain and that he cannot bend or stoop and lift 
objects from the ground.

In a January 1996 letter, Dr. Harry A. Danielson stated that 
the appellant had been in a car accident in November 1986, 
where he had injured his neck and back.  Dr. Danielson stated 
that a CT scanning of the appellant's lumbar spine revealed 
an extradural defect at L4-L5 with poor filling of the left 
nerve root.  It was his opinion that the disc with poor 
filling of the left nerve root was an aggravation of a pre-
existing problem and that the appellant had developed the 
defect in service, when he had the inservice injury.

The appellant submitted documents related to jobs and the 
functional requirements of such jobs.  A February 1996 VA 
outpatient treatment report reveals that the appellant 
complained of back pain.  The VA examiner stated that the 
appellant complained of sore back radiating down to both 
legs.  The diagnostic impression was sciatic, chronic 
exacerbation of degenerative joint disease.  

The appellant submitted lay statements from several 
individuals in March 1996.  Mr. [redacted] stated that 
he and the appellant had been neighbors since 1984 and that 
he has observed that the appellant is not able to stand, 
kneel, or sit for any length of time.  Mr. [redacted] stated that 
the appellant had difficulty getting and maintaining a full 
or part time job for any length of time "due [to] severe 
back pain."  Mr. [redacted] was a former employer of the 
appellant's.  He stated that the appellant had worked at 
Goodwill Industries from April 1993 to May 1994 and that he 
was aware of the appellant's back problems, which were 
barriers for employment.  The appellant's wife stated that 
she had seen the appellant's back get progressively worse 
over the years, and that the appellant's back problems have 
affected their marriage and family.  She stated that their 
children did not understand why their father could not play 
with them.  She stated that when the appellant has found 
employment that she has seen him go off to work in pain.  The 
appellant's son stated that he was at the store with his 
father and that his father started crying.  He stated that 
his father could not find a job because of his back problems.

The appellant underwent a VA examination in March 1996.  The 
VA examiner noted that he had reviewed the January 1996 
letter from Dr. Danielson.  The appellant reported continued 
pain radiating out of the back and into the left leg down to 
the calf.  The VA examiner stated that the appellant moved 
about somewhat slowly with a slight limp, and that the 
appellant was able to stand erect.  The VA examiner stated 
that there were no definite spasms noted, but that the 
appellant had significant tenderness to palpation of the 
midline and lower back regions, as well as the left buttocks 
region.  Flexion was 20 degrees with pain and extension was 
20 degrees with pain.  The VA examiner stated that the 
appellant had a rather severe lower back pain on sitting 
straight leg raising examination.  He had marked pain on 
supine straight leg raising examination with minimal raising 
of either leg.  He was unable to heel and toe walk secondary 
to complaints of back pain.  Reflexes were intact at the knee 
and ankles.  There appeared to be some decrease in sensation 
to pin prick over the L5 and S1 dermatome distribution of the 
left foot.  The impression was chronic lumbar syndrome.  X-
rays of the lumbar spine taken at that time revealed the 
lumbar spine to be intact without evidence of fractures or 
dislocations.  The impression was that the lumbar spine was 
unremarkable.

In October 1996, the appellant had an RO hearing.  The 
appellant mostly testified as to his inability to obtain a 
job.  He stated that he could not work in nursing services, 
as a file clerk, in laundry, and in paint and body shops.  
The appellant stated that pushing a cart can be painful.

In a July 1997 letter, Dr. Danielson reiterated what he 
stated in his June 1996, almost verbatim.  In an October 1997 
letter from the appellant, he stated that he wanted the 
January 1996 letter from Dr. Danielson to be replaced with 
the July 1997 letter because he did not hurt his back in 
1986.  He stated that the July 1997 letter was a retraction 
of the January 1996 letter.  

The appellant underwent a VA examination in September 1997.  
The appellant reported chronic low back pain aggravated by 
bending and lifting and prolonged sitting, standing, and 
walking.  The VA examiner noted that he had reviewed the file 
and that the appellant had been in a car accident in 1986.  
The VA examiner stated that the appellant moved about 
somewhat slowly and stiffly with a slight limp on the left.  
He was able to stand erect.  No spasm was noted.  He did have 
tenderness to palpation in the lower back region bilaterally.  
He demonstrated 45 degrees of flexion and 20 degrees of 
extension with complaints of pain in the back.  The appellant 
was able to sit upright on the examination table with the 
hips flexed 90 degrees and the knees extended.  On neurologic 
evaluation, the appellant had complaints of back and leg pain 
with minimal raising of either leg.  He was unable to heel 
and toe walk secondary to pain.  He was able to squat less 
than one-half the way down and arise again.  Reflexes were 
intact in the lower extremities.  There was decreased 
sensation to pinprick over the L5-S1 dermatomal on the right, 
and there was rather generalized decreased sensation to 
pinprick in a nondermatomal fashion on the left.  The 
impression was service-connected lumbar strain with old 
lifting injury.  X-rays taken at that time revealed that the 
lumbar spine was intact without evidence of fractures or 
subluxations.  The impression was essentially normal 
lumbosacral spine.

Service-connected disabilities are rated in accordance with a 
schedule of ratings that are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(1998).

An evaluation of 10 percent is warranted when limitation of 
motion of the lumbar spine is slight; 20 percent when 
limitation of motion is moderate, and 40 percent when 
limitation of motion is severe.  38 C.F.R. Part 4, Diagnostic 
Code 5292 (1998).  Under Diagnostic Code 5295, lumbosacral 
strain is assigned a 10 percent evaluation when it is 
manifested by characteristic pain on motion.  38 C.F.R. Part 
4, Diagnostic Code 5295 (1998).  A 20 percent evaluation is 
warranted if there is muscle spasm on extreme forward 
bending, unilateral loss of lateral spine motion in a 
standing position.  Id.  A 40 percent evaluation requires 
severe lumbosacral strain manifested by listing of the whole 
spine to the opposite side, a positive Goldthwait's sign, 
marked limitation of forward bending in a standing position, 
loss of lateral motion with osteoarthritis changes, or 
narrowing or irregularity of the joint space.  Id.

The Board must point out that in the January 1996 and July 
1997 letters from Dr. Danielson, he stated that the 
extradural defect at L4-L5 with poor filling of the left 
nerve root was related to the injury the appellant sustained 
in service.  In a February 1997 rating decision, the RO 
denied service connection for ruptured disc with nerve root 
involvement.  The appellant did not appeal that decision, and 
it has become final.  Thus, Diagnostic Code 5293 is not for 
application in this case.  See 38 C.F.R. Part 4, Diagnostic 
Code 5293 (1998).  Additionally, there is no evidence of 
record that the appellant's lumbar spine is ankylosed, and 
thus Diagnostic Code 5289 is not for application.  See 
38 C.F.R. Part 4, Diagnostic Code 5289 (1998).  

After having reviewed the evidence, the Board concludes that 
the evidence supports the grant of a 40 percent evaluation 
for lumbosacral strain.  In February 1996, the appellant 
complained of back pain.  In March 1996, the appellant was 
able to move about, but slowly and with a slight limp.  The 
appellant was able to stand erect.  There were no definite 
spasms noted, but the appellant had significant tenderness to 
palpation of tenderness midline and lower back, as well as 
the left buttocks region.  Flexion was 20 degrees with pain, 
and extension was 20 degrees with pain.  For straight leg 
raising, the VA examiner stated that the appellant had rather 
severe pain, and with supine straight leg raising, he had 
marked pain.  The appellant was unable to heel and toe walk 
because of back pain.

In statements submitted by the appellant's neighbor, former 
boss, wife, and son, they all noted the difficulty the 
appellant had with his back.  In October 1996, the appellant 
stated that he was limited with what he could do for a job 
because of his back pain.  The appellant underwent a VA 
examination in September 1997.  The appellant moved about 
slowly and stiffly with a slight limp on the left.  The 
appellant was able to stand erect.  No spasm was noted.  He 
had tenderness to palpation in the lower back region 
bilaterally.  Flexion was 45 degrees with pain, and extension 
was 20 degrees with pain.  He was able to sit upright on the 
examination table with the hips flexed 90 degrees and the 
knee extended.  The appellant had back and leg pain with 
minimal raising of either leg.  He was unable to heel and toe 
walk secondary to pain.  He was able to squat less than one-
half of the way down and arise again.  Thus, the Board finds 
that the above evidence is indicative of a 40 percent 
evaluation for lumbosacral strain.

The Board is aware that the appellant's limitation of motion 
and symptoms of lumbosacral strain were not as severe at the 
time of the September 1997 VA examination as they were in the 
March 1996 VA examination; however, when there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that evaluation.  See 
38 C.F.R. § 4.7 (1998).  The appellant's limitation of motion 
has been shown to be severe.  See 38 C.F.R. Part 4, 
Diagnostic Code 5292.

Although the appellant's lumbosacral strain is evaluated 
under Diagnostic Code 5295, Diagnostic Code 5292 is more 
favorable to the appellant's disability picture.  Under 
Diagnostic Code 5295, a 40 percent evaluation is warranted if 
the back strain is manifested by listing of the whole spine 
to the opposite side, a positive Goldthwait's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteoarthritis changes, or narrowing or 
irregularity of the joint space.  there is muscle spasm on 
extreme forward bending and unilateral loss of lateral spine 
motion in a standing position.  See 38 C.F.R. Part 4, 
Diagnostic Code 5295.  The evidence of record has shown no 
muscle spasm, no positive Goldthwait's sign, no listing of 
the whole spine to the opposite side, or narrowing or 
irregularity of joint space.  Thus, the appellant's 
40 percent evaluation is based on his severe limitation of 
motion of the lumbar spine.

An evaluation in excess of 40 percent is not available for 
the appellant's service-connected lumbosacral strain, as a 
40 percent evaluation is the maximum evaluation under 
Diagnostic Codes 5292 and 5295.  See 38 C.F.R. Part 4, 
Diagnostic Codes 5292, 5295.  Additionally, the Board has 
specifically considered the guidance of DeLuca v. Brown, 8 
Vet. App. 202 (1995); however, the analysis in DeLuca does 
not assist the appellant, as he is receiving the maximum 
disability evaluation for the lumbar spine.  See Johnston v. 
Brown, 10 Vet. App. 80, 85 (1997).

The appellant is competent to report his symptoms, and the 
Board has found that based upon his statements and testimony, 
and the VA examination reports of March 1996 and September 
1997, the appellant's lumbosacral strain is 40 percent 
disabling.


ORDER

A 40 percent evaluation for lumbosacral strain is granted, 
subject to the controlling regulations applicable to the 
payment of monetary benefits.


REMAND

In light of the Board's granting a 40 percent evaluation for 
lumbosacral strain, the claim for a total rating for 
compensation based upon individual unemployability must be 
remanded.  Accordingly, the case is hereby REMANDED to the RO 
for the following action:

1.  The RO should obtain a medical 
opinion whether the appellant is unable 
to secure or follow a substantially 
gainful occupation as a result of 
service- connected disabilities of 
lumbosacral strain, deformed duodenal 
bulb due to old ulcer disease, and 
tonsillectomy.

2.  The RO should consider the claim for 
entitlement to a total rating for 
compensation based on individual 
unemployability in light of the grant of 
40 percent for lumbosacral strain.

The case should be returned to the Board after compliance 
with all requisite appellate procedures.  The appellant is 
free to submit additional evidence or argument on remand.  
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, Pub. 
L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The date 
that appears on the face of this decision constitutes the 
date of mailing and the copy of this decision that you have 
received is your notice of the action taken on your appeal by 
the Board of Veterans' Appeals.  Appellate rights do not 
attach to those issues addressed in the remand portion of the 
Board's decision, because a remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).


